

115 HR 3259 IH: Preventing Usurpation Through International Networks Act
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3259IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Ms. Speier (for herself, Ms. Rosen, Mr. Moulton, Mr. Cohen, Mr. Evans, Mr. McGovern, Mr. Engel, Mr. Raskin, Mr. Himes, Mr. Khanna, Ms. Hanabusa, and Mr. Walz) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of Federal funds for the establishment or support of a cybersecurity unit with
			 the Russian Federation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Usurpation Through International Networks Act or the PUTIN Act. 2.Prohibition on establishment or support of cybersecurity unit with the Russian FederationNo Federal funds may be used to establish or support a cybersecurity unit in which the Government of the Russian Federation, or any individual acting on behalf of such Government, is a participant.
		